Burwell, J.
J.The plaintiff’s allegation is to the effect that the defendant made a mistake in the transmission of a telegram directed to him and relating to the stock of the. American Cotton Oil Company. He says that if the message had been delivered to him as his correspondent wrote it he would not have sold five hundred shares of that stock which he then owned, but that being misled and deceived by the false information thus negligently furnished him by the defendant, he did sell those shares of stock.
If, because of defendant’s negligence, the plaintiff had disposed of his property at less than its value, there would be some foundation for the plaintiff’s demand for damages above the cost of the telegram. But it appears that he got for his .stock, when lie sold it, “the market value” thereof. The “market value” of such property, nothing else appearing, is its value. It cannot be said that one suffers damage when induced to exchange his property for its value in money. He has, after the exchange, what to *75the law appears to be the exact equivalent for that which he has sold.
But the plaintiff says that this class of stock advanced in price soon after he was so induced to sell, and that he bought three hundred shares at the advanced rate. The defendant cannot, we think, be held liable for this conduct of the plaintiff. It did not induce him to buy. As we have said, he suffered, it appears, no damage by reason of being induced by the erroneous message to sell. We cannot indulge in speculation as to what might or might not have happened if the telegram had been correctly transmitted. To do so would be to concern ourselves' about speculative damages, which are not recoverable. Pegram v. Telegraph Co., 100 N. C., 28; Telegraph Co. v. Hall, 124 U. S., 444.
The view we take of this matter renders it unnecessary for us to consider the question whether or not there was any evidence that the defendant knew of the importance of the message and of the consequences likely to follow its incorrect transmission. Xo Error.